DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 6/2/2022 has been entered.  
Claims 1-30 are pending.  
Claims 1-30 stand rejected.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 16, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oteri et al. (Pub. No.: US 20210391906 A1) in view of Kakishima et al. (Pub. No.: US 20200007213 A1) and Tsai et al. (Pub. No.: US 20210076445 A1), hereafter respectively referred to as Oteri, Kakishima, and Tsai.  
In regard to Claim 1, Oteri teaches A method of wireless communication performed by a user equipment (UE) (WTRU, Para. 31, FIG. 9), comprising: receiving a configuration (The WTRU may receive a transmission from a network (e.g., a gNB). The transmission may be a DCI.  Para. 135-136, FIGS. 8, 9) that indicates a set of channel state information reference signals (CSI-RSs) to be measured by the UE for deriving channel state information (CSI) (The transmission may include information that indicates one or more (e.g., two) CSI-RS resources.  For example, the information may indicate CSI-RS resources 1 and 2.  Para. 135-136, FIGS. 8, 9), and a time domain resource for transmission of a CSI report that includes the CSI (The transmission may include information that indicates one or more (e.g., four) CSI reporting resources (e.g., CSI report resources).  For example, the information may indicate CSI reporting resources 1.1., 1.2, 2.1, and 2.2.  Para. 135-136, FIGS. 8, 9).  
Oteri teaches determining that the UE cannot measure a first subset of CSI-RSs included in the set of CSI-RSs (the WTRU does not receive the CSI-RS on CSI-RS resource 1 (e.g., which may occur if LBT for CSI-RS resource 1 failed at the gNB), Para. 138, FIGS. 8, 9).  
Oteri teaches deriving one or more parameters for the CSI report based at least in part on measuring a second subset of CSI-RSs included in the set of CSI-RSs, wherein the second subset of CSI-RSs excludes the first subset of CSI-RSs (the WTRU may monitor a second CSI-RS resource (e.g., CSI-RS resource 2) for the CSI-RS for the duration of a second CSI-RS resource window (e.g., which may be referred to as CSI-RS resource window 2).  the CSI-RS is received on CSI-RS resource 2.  Para. 138, FIGS. 8, 9).  
Oteri teaches transmitting the CSI report, including the one or more parameters (the WTRU may send the CSI report, Para. 138, FIGS. 8, 9), in the time domain resource for transmission of the CSI report (send the CSI report on CSI reporting resource 2.1, Para. 138, FIGS. 8, 9).  
Oteri fails to teach one or more time domain resources for which the UE is to derive the CSI, wherein the one or more time domain resources for which the UE is to derive the CSI occur after the time domain resource for transmission of the CSI report.  
	Kakishima teaches one or more time domain resources for which the UE is to derive the CSI (two-step feedback of the PMI using the PUCCH, Para. 38.  A PMI2 indicates a PMI transmitted after transmitting the PMI1, Para. 38.  The UE 10 performs second CSI, Para. 39, FIG. 1), wherein the one or more time domain resources for which the UE is to derive the CSI occur after the time domain resource for transmission of the CSI report (a PMI1 indicates a PMI transmitted at the first time, and a PMI2 indicates a PMI transmitted after transmitting the PMI1, Para. 38.  In the two-step feedback, when the UE 10 performs first CSI reporting and performs second CSI reporting after performing the first CSI reporting, the first CSI reporting includes one of the beam index and the amplitude, Para. 39. The second CSI reporting includes the beam index or the amplitude that is not included in the first CSI reporting, Para. 39).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kakishima with the teachings of Oteri since Kakishima provides a technique for seperate CSI reporting transmissions, which can be introduced into the system of Oteri to permit CSI information to be further developed after an initial CSI reporting for increasing the resolution of CSI feedback.  
Oteri fails to teach determining that the UE cannot measure a first subset of CSI-RSs based at least in part on at least one of: a timing of at least one CSI-RS, of the first subset of CSI-RSs, relative to the time domain resource for transmission of the CSI report, a collision between at least one CSI-RS, of the first subset of CSI-RSs, and another communication, a configuration of a symbol of at least one CSI-RS, of the first subset of CSI-RSs, as an uplink symbol, or puncturing of at least one CSI-RS of the first subset of CSI-RSs.  
	Tsai teaches determining that the UE cannot measure a first subset of CSI-RSs based at least in part on at least one of: a timing of at least one CSI-RS, of the first subset of CSI-RSs, relative to the time domain resource for transmission of the CSI report, a collision between at least one CSI-RS, of the first subset of CSI-RSs, and another communication, a configuration of a symbol of at least one CSI-RS, of the first subset of CSI-RSs, as an uplink symbol, or puncturing of at least one CSI-RS of the first subset of CSI-RSs (when a UE is performing the CSI based measurement for BWP2 within a time window, if a few of the CSI-RSs are punctured, e.g., not transmitted on those ports, it won't significantly affect the measurement results, Para. 183).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tsai with the teachings of Oteri in view of Kakishima since Tsai provides a technique for making measurement results even with the puncturing of certain reference signals, which can be introduced into the system of Oteri in view of Kakishima to permit user equipment to compensate for determined losses of certain reference signals and to send largely accurate reports.  


In regard to Claim 16, Oteri teaches A user equipment (UE) (WTRU, Para. 31, FIG. 9) for wireless communication, comprising: memory; and one or more processors coupled to the memory, the one or more processors configured to: receive a configuration (The WTRU may receive a transmission from a network (e.g., a gNB). The transmission may be a DCI.  Para. 135-136, FIGS. 8, 9) that indicates a set of channel state information reference signals (CSI-RSs) to be measured by the UE for deriving channel state information (CSI) (The transmission may include information that indicates one or more (e.g., two) CSI-RS resources.  For example, the information may indicate CSI-RS resources 1 and 2.  Para. 135-136, FIGS. 8, 9), and a time domain resource for transmission of a CSI report that includes the CSI (The transmission may include information that indicates one or more (e.g., four) CSI reporting resources (e.g., CSI report resources).  For example, the information may indicate CSI reporting resources 1.1., 1.2, 2.1, and 2.2.  Para. 135-136, FIGS. 8, 9).  
Oteri teaches determine that the UE cannot measure a first subset of CSI-RSs included in the set of CSI-RSs (the WTRU does not receive the CSI-RS on CSI-RS resource 1 (e.g., which may occur if LBT for CSI-RS resource 1 failed at the gNB), Para. 138, FIGS. 8, 9).  
Oteri teaches derive one or more parameters for the CSI report based at least in part on measuring a second subset of CSI-RSs included in the set of CSI-RSs, wherein the second subset of CSI-RSs excludes the first subset of CSI-RSs (the WTRU may monitor a second CSI-RS resource (e.g., CSI-RS resource 2) for the CSI-RS for the duration of a second CSI-RS resource window (e.g., which may be referred to as CSI-RS resource window 2).  the CSI-RS is received on CSI-RS resource 2.  Para. 138, FIGS. 8, 9).  
Oteri teaches transmit the CSI report, including the one or more parameters (the WTRU may send the CSI report, Para. 138, FIGS. 8, 9), in the time domain resource for transmission of the CSI report (send the CSI report on CSI reporting resource 2.1, Para. 138, FIGS. 8, 9).  
	Oteri fails to teach one or more time domain resources for which the UE is to derive the CSI, wherein the one or more time domain resources for which the UE is to derive the CSI occur after the time domain resource for transmission of the CSI report.  
Kakishima teaches one or more time domain resources for which the UE is to derive the CSI (two-step feedback of the PMI using the PUCCH, Para. 38.  A PMI2 indicates a PMI transmitted after transmitting the PMI1, Para. 38.  The UE 10 performs second CSI, Para. 39, FIG. 1), wherein the one or more time domain resources for which the UE is to derive the CSI occur after the time domain resource for transmission of the CSI report (a PMI1 indicates a PMI transmitted at the first time, and a PMI2 indicates a PMI transmitted after transmitting the PMI1, Para. 38.  In the two-step feedback, when the UE 10 performs first CSI reporting and performs second CSI reporting after performing the first CSI reporting, the first CSI reporting includes one of the beam index and the amplitude, Para. 39. The second CSI reporting includes the beam index or the amplitude that is not included in the first CSI reporting, Para. 39).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kakishima with the teachings of Oteri since Kakishima provides a technique for seperate CSI reporting transmissions, which can be introduced into the system of Oteri to permit CSI information to be further developed after an initial CSI reporting for increasing the resolution of CSI feedback.  
Oteri fails to teach determine that the UE cannot measure a first subset of CSI-RSs based at least in part on at least one of: a timing of at least one CSI-RS, of the first subset of CSI-RSs, relative to the time domain resource for transmission of the CSI report, a collision between at least one CSI-RS, of the first subset of CSI-RSs, and another communication, a configuration of a symbol of at least one CSI-RS, of the first subset of CSI-RSs, as an uplink symbol, or puncturing of at least one CSI-RS of the first subset of CSI-RSs.  
Tsai teaches determine that the UE cannot measure a first subset of CSI-RSs based at least in part on at least one of: a timing of at least one CSI-RS, of the first subset of CSI-RSs, relative to the time domain resource for transmission of the CSI report, a collision between at least one CSI-RS, of the first subset of CSI-RSs, and another communication, a configuration of a symbol of at least one CSI-RS, of the first subset of CSI-RSs, as an uplink symbol, or puncturing of at least one CSI-RS of the first subset of CSI-RSs (when a UE is performing the CSI based measurement for BWP2 within a time window, if a few of the CSI-RSs are punctured, e.g., not transmitted on those ports, it won't significantly affect the measurement results, Para. 183).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tsai with the teachings of Oteri in view of Kakishima since Tsai provides a technique for making measurement results even with the puncturing of certain reference signals, which can be introduced into the system of Oteri in view of Kakishima to permit user equipment to compensate for determined losses of certain reference signals and to send largely accurate reports.  


In regard to Claim 29, Oteri teaches A method of wireless communication performed by a user equipment (UE) (WTRU, Para. 31, FIG. 9), comprising: receiving a configuration (The WTRU may receive a transmission from a network (e.g., a gNB). The transmission may be a DCI.  Para. 135-136, FIGS. 8, 9) that indicates a set of channel state information reference signals (CSI-RSs) to be measured by the UE for deriving channel state information (CSI) (The transmission may include information that indicates one or more (e.g., two) CSI-RS resources.  For example, the information may indicate CSI-RS resources 1 and 2.  Para. 135-136, FIGS. 8, 9), and a time domain resource for transmission of a CSI report that includes the CSI (The transmission may include information that indicates one or more (e.g., four) CSI reporting resources (e.g., CSI report resources).  For example, the information may indicate CSI reporting resources 1.1., 1.2, 2.1, and 2.2.  Para. 135-136, FIGS. 8, 9).  
	Oteri teaches determining that the UE cannot measure a first subset of CSI-RSs included in the set of CSI-RSs (the WTRU does not receive the CSI-RS on CSI-RS resource 1 (e.g., which may occur if LBT for CSI-RS resource 1 failed at the gNB), Para. 138, FIGS. 8, 9).  
Oteri teaches deriving one or more parameters for the CSI report based at least in part on measuring a second subset of CSI-RSs included in the set of CSI-RSs, wherein the second subset of CSI-RSs excludes the first subset of CSI-RSs (the WTRU may monitor a second CSI-RS resource (e.g., CSI-RS resource 2) for the CSI-RS for the duration of a second CSI-RS resource window (e.g., which may be referred to as CSI-RS resource window 2).  the CSI-RS is received on CSI-RS resource 2.  Para. 138, FIGS. 8, 9).  
Oteri teaches transmitting the CSI report, including the one or more parameters (the WTRU may send the CSI report, Para. 138, FIGS. 8, 9), in the time domain resource for transmission of the CSI report (send the CSI report on CSI reporting resource 2.1, Para. 138, FIGS. 8, 9).  
Oteri fails to teach one or more time domain resources for which the UE is to derive the CSI, wherein the one or more time domain resources for which the UE is to derive the CSI occur after the time domain resource for transmission of the CSI report.  
Kakishima teaches one or more time domain resources for which the UE is to derive the CSI (two-step feedback of the PMI using the PUCCH, Para. 38.  A PMI2 indicates a PMI transmitted after transmitting the PMI1, Para. 38.  The UE 10 performs second CSI, Para. 39, FIG. 1), wherein the one or more time domain resources for which the UE is to derive the CSI occur after the time domain resource for transmission of the CSI report (a PMI1 indicates a PMI transmitted at the first time, and a PMI2 indicates a PMI transmitted after transmitting the PMI1, Para. 38.  In the two-step feedback, when the UE 10 performs first CSI reporting and performs second CSI reporting after performing the first CSI reporting, the first CSI reporting includes one of the beam index and the amplitude, Para. 39. The second CSI reporting includes the beam index or the amplitude that is not included in the first CSI reporting, Para. 39).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kakishima with the teachings of Oteri since Kakishima provides a technique for seperate CSI reporting transmissions, which can be introduced into the system of Oteri to permit CSI information to be further developed after an initial CSI reporting for increasing the resolution of CSI feedback.  
Oteri fails to teach determine that the UE cannot measure a first subset of CSI-RSs based at least in part on at least one of: a timing of at least one CSI-RS, of the first subset of CSI-RSs, relative to the time domain resource for transmission of the CSI report, a collision between at least one CSI-RS, of the first subset of CSI-RSs, and another communication, a configuration of a symbol of at least one CSI-RS, of the first subset of CSI-RSs, as an uplink symbol, or puncturing of at least one CSI-RS of the first subset of CSI-RSs.  
Tsai teaches determine that the UE cannot measure a first subset of CSI-RSs based at least in part on at least one of: a timing of at least one CSI-RS, of the first subset of CSI-RSs, relative to the time domain resource for transmission of the CSI report, a collision between at least one CSI-RS, of the first subset of CSI-RSs, and another communication, a configuration of a symbol of at least one CSI-RS, of the first subset of CSI-RSs, as an uplink symbol, or puncturing of at least one CSI-RS of the first subset of CSI-RSs (when a UE is performing the CSI based measurement for BWP2 within a time window, if a few of the CSI-RSs are punctured, e.g., not transmitted on those ports, it won't significantly affect the measurement results, Para. 183).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tsai with the teachings of Oteri in view of Kakishima since Tsai provides a technique for making measurement results even with the puncturing of certain reference signals, which can be introduced into the system of Oteri in view of Kakishima to permit user equipment to compensate for determined losses of certain reference signals and to send largely accurate reports.  


In regard to Claim 30, Oteri teaches An apparatus (WTRU, Para. 31, FIG. 9) for wireless communication, comprising: means for receiving a configuration (The WTRU may receive a transmission from a network (e.g., a gNB). The transmission may be a DCI.  Para. 135-136, FIGS. 8, 9) that indicates a set of channel state information reference signals (CSI-RSs) to be measured by the apparatus for deriving channel state information (CSI) (The transmission may include information that indicates one or more (e.g., two) CSI-RS resources.  For example, the information may indicate CSI-RS resources 1 and 2.  Para. 135-136, FIGS. 8, 9), and a time domain resource for transmission of a CSI report that includes the CSI (The transmission may include information that indicates one or more (e.g., four) CSI reporting resources (e.g., CSI report resources).  For example, the information may indicate CSI reporting resources 1.1., 1.2, 2.1, and 2.2.  Para. 135-136, FIGS. 8, 9).  
Oteri teaches means for determining that the apparatus cannot measure a first subset of CSI- RSs included in the set of CSI-RSs (the WTRU does not receive the CSI-RS on CSI-RS resource 1 (e.g., which may occur if LBT for CSI-RS resource 1 failed at the gNB), Para. 138, FIGS. 8, 9).  
Oteri teaches means for deriving one or more parameters for the CSI report based at least in part on measuring a second subset of CSI-RSs included in the set of CSI-RSs, wherein the second subset of CSI-RSs excludes the first subset of CSI-RSs (the WTRU may monitor a second CSI-RS resource (e.g., CSI-RS resource 2) for the CSI-RS for the duration of a second CSI-RS resource window (e.g., which may be referred to as CSI-RS resource window 2).  the CSI-RS is received on CSI-RS resource 2.  Para. 138, FIGS. 8, 9).  
Oteri teaches means for transmitting the CSI report, including the one or more parameters (the WTRU may send the CSI report, Para. 138, FIGS. 8, 9), in the time domain resource for transmission of the CSI report (send the CSI report on CSI reporting resource 2.1, Para. 138, FIGS. 8, 9).  
Oteri fails one or more time domain resources for which the apparatus is to derive the CSI, wherein the one or more time domain resources for which the apparatus is to derive the CSI occur after the time domain resource for transmission of the CSI report.  
Kakishima teaches one or more time domain resources for which the apparatus is to derive the CSI (two-step feedback of the PMI using the PUCCH, Para. 38.  A PMI2 indicates a PMI transmitted after transmitting the PMI1, Para. 38.  The UE 10 performs second CSI, Para. 39, FIG. 1), wherein the one or more time domain resources for which the apparatus is to derive the CSI occur after the time domain resource for transmission of the CSI report (a PMI1 indicates a PMI transmitted at the first time, and a PMI2 indicates a PMI transmitted after transmitting the PMI1, Para. 38.  In the two-step feedback, when the UE 10 performs first CSI reporting and performs second CSI reporting after performing the first CSI reporting, the first CSI reporting includes one of the beam index and the amplitude, Para. 39. The second CSI reporting includes the beam index or the amplitude that is not included in the first CSI reporting, Para. 39).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kakishima with the teachings of Oteri since Kakishima provides a technique for seperate CSI reporting transmissions, which can be introduced into the system of Oteri to permit CSI information to be further developed after an initial CSI reporting for increasing the resolution of CSI feedback.  
Oteri fails to teach means for determining that the apparatus cannot measure a first subset of CSI-RSs based at least in part on at least one of: a timing of at least one CSI-RS, of the first subset of CSI-RSs, relative to the time domain resource for transmission of the CSI report, a collision between at least one CSI-RS, of the first subset of CSI-RSs, and another communication, a configuration of a symbol of at least one CSI-RS, of the first subset of CSI-RSs, as an uplink symbol, or puncturing of at least one CSI-RS of the first subset of CSI-RSs.  
Tsai teaches means for determining that the apparatus cannot measure a first subset of CSI-RSs based at least in part on at least one of: a timing of at least one CSI-RS, of the first subset of CSI-RSs, relative to the time domain resource for transmission of the CSI report, a collision between at least one CSI-RS, of the first subset of CSI-RSs, and another communication, a configuration of a symbol of at least one CSI-RS, of the first subset of CSI-RSs, as an uplink symbol, or puncturing of at least one CSI-RS of the first subset of CSI-RSs (when a UE is performing the CSI based measurement for BWP2 within a time window, if a few of the CSI-RSs are punctured, e.g., not transmitted on those ports, it won't significantly affect the measurement results, Para. 183).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tsai with the teachings of Oteri in view of Kakishima since Tsai provides a technique for making measurement results even with the puncturing of certain reference signals, which can be introduced into the system of Oteri in view of Kakishima to permit user equipment to compensate for determined losses of certain reference signals and to send largely accurate reports.  


Claims 2-5 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oteri in view of Kakishima, Tsai, and further in view of Maattanen et al. (Pub. No.: US 20200412506 A1), hereafter referred to as Maattanan.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Oteri in view of Kakishima teaches CSI report.  
Oteri fails to teach the CSI report is transmitted based at least in part on a determination that the second subset of CSI-RSs includes a threshold number of CSI-RSs.  
Maattanen teaches the CSI report is transmitted based at least in part on a determination that the second subset of CSI-RSs includes a threshold number of CSI-RSs (The parameter activatedMax denotes the maximum number of SP CSI-RS resources that can be simultaneously activated, Para. 103).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maattanen with the teachings of Oteri in view of Kakishima since Maattanen provides a technique for process that employs a parameter for a maximum number of resources, which can be introduced into the system of Oteri in view of Kakishima to ensure system parameters are within appropriate values.  

In regard to Claim 3, as presented in the rejection of Claim 1, Oteri in view of Kakishima teaches a method.  
Oteri fails to teach the threshold number is based at least in part on a capability of the UE.  
Maattanen teaches the threshold number is based at least in part on a capability of the UE (a wireless device may be configured with M CSI-RS resources, Para. 89).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maattanen with the teachings of Oteri in view of Kakishima since Maattanen provides a technique for process that employs a parameter for a maximum number of resources, which can be introduced into the system of Oteri in view of Kakishima to ensure system parameters are within appropriate values.  

In regard to Claim 4, as presented in the rejection of Claim 1, Oteri in view of Kakishima teaches a method.  
Oteri fails to teach the threshold number is two and represents one of a minimum number of orthogonal frequency division multiplexing (OFDM) symbols that include CSI-RSs or a minimum number of CSI-RS resources.  
Maattanen teaches the threshold number is two and represents one of a minimum number of orthogonal frequency division multiplexing (OFDM) symbols that include CSI-RSs or a minimum number of CSI-RS resources (The CSI-RS resources (i.e., the resource element locations which consist of subcarrier locations and OFDM symbol locations), Para. 25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maattanen with the teachings of Oteri in view of Kakishima since Maattanen provides a technique for process that employs a parameter for a maximum number of resources, which can be introduced into the system of Oteri in view of Kakishima to ensure system parameters are within appropriate values.  

In regard to Claim 5, as presented in the rejection of Claim 1, Oteri in view of Kakishima teaches a method.  
Oteri fails to teach the OFDM symbols are not consecutive.  
Maattanen teaches the OFDM symbols are not consecutive (In the case of aperiodic CSI-RS, in addition to MAC CE activation, a DCI trigger is sent to the UE so that one of the activated CSI-RS resources is selected by the UE for CSI computation and subsequent reporting, Para. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maattanen with the teachings of Oteri in view of Kakishima since Maattanen provides a technique for process that employs a parameter for a maximum number of resources, which can be introduced into the system of Oteri in view of Kakishima to ensure system parameters are within appropriate values.  

In regard to Claim 17, as presented in the rejection of Claim 16, Oteri in view of Kakishima teaches CSI report.  
Oteri fails to teach the CSI report is transmitted based at least in part on a determination that the second subset of CSI-RSs includes a threshold number of CSI-RSs.  
Maattanen teaches the CSI report is transmitted based at least in part on a determination that the second subset of CSI-RSs includes a threshold number of CSI-RSs (The parameter activatedMax denotes the maximum number of SP CSI-RS resources that can be simultaneously activated, Para. 103).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maattanen with the teachings of Oteri in view of Kakishima since Maattanen provides a technique for process that employs a parameter for a maximum number of resources, which can be introduced into the system of Oteri in view of Kakishima to ensure system parameters are within appropriate values.  

In regard to Claim 18, as presented in the rejection of Claim 16, Oteri in view of Kakishima teaches a user equipment.  
Oteri fails to teach the threshold number is based at least in part on a capability of the UE.  
Maattanen teaches the threshold number is based at least in part on a capability of the UE (a wireless device may be configured with M CSI-RS resources, Para. 89).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maattanen with the teachings of Oteri in view of Kakishima since Maattanen provides a technique for process that employs a parameter for a maximum number of resources, which can be introduced into the system of Oteri in view of Kakishima to ensure system parameters are within appropriate values.  

In regard to Claim 19, as presented in the rejection of Claim 16, Oteri in view of Kakishima teaches a user equipment.  
Oteri fails to teach the threshold number is two and represents one of a minimum number of orthogonal frequency division multiplexing (OFDM) symbols that include CSI-RSs or a minimum number of CSI-RS resources.  
Maattanen teaches the threshold number is two and represents one of a minimum number of orthogonal frequency division multiplexing (OFDM) symbols that include CSI-RSs or a minimum number of CSI-RS resources (The CSI-RS resources (i.e., the resource element locations which consist of subcarrier locations and OFDM symbol locations), Para. 25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maattanen with the teachings of Oteri in view of Kakishima since Maattanen provides a technique for process that employs a parameter for a maximum number of resources, which can be introduced into the system of Oteri in view of Kakishima to ensure system parameters are within appropriate values.  

In regard to Claim 20, as presented in the rejection of Claim 16, Oteri in view of Kakishima teaches a user equipment.  
Oteri fails to teach the OFDM symbols are not consecutive.  
Maattanen teaches the OFDM symbols are not consecutive (In the case of aperiodic CSI-RS, in addition to MAC CE activation, a DCI trigger is sent to the UE so that one of the activated CSI-RS resources is selected by the UE for CSI computation and subsequent reporting, Para. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maattanen with the teachings of Oteri in view of Kakishima since Maattanen provides a technique for process that employs a parameter for a maximum number of resources, which can be introduced into the system of Oteri in view of Kakishima to ensure system parameters are within appropriate values.  


Claims 6-7 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oteri in view of Kakishima, Tsai, and further in view of Davydov et al. (Pub. No.: US 20150215928 A1), hereafter referred to as Davydov.  
In regard to Claim 6, as presented in the rejection of Claim 1, Oteri in view of Kakishima teaches a method.  
Oteri fails to teach the CSI report is dropped based at least in part on a determination that the second subset of CSI-RSs does not include a threshold number of CSI-RSs.  
Davydov teaches the CSI report is dropped based at least in part on a determination that the second subset of CSI-RSs does not include a threshold number of CSI-RSs (if the UE is configured with PMI/RI reporting and number of CSI-RS ports is greater than one, or PUCCH CSI reporting modes 1-0 or 2-0 if the UE is configured without PMI/RI reporting or number of CSI-RS ports is equal to one.  The wireless device (e.g., UE 102) may make a determination on the CSI reports to keep and transmit and which CSI reports to drop or discard.  Para. 37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davydov with the teachings of Oteri in view of Kakishima since Davydov provides a technique for process that employs a parameter for discarding CSI reports, which can be introduced into the system of Oteri in view of Kakishima to ensure unnecessary information is discarded to avoid any waste of network resources.  

In regard to Claim 7, as presented in the rejection of Claim 1, Oteri in view of Kakishima teaches a method.  
Oteri fails to teach refraining from updating the CSI report based at least in part on a determination that the second subset of CSI-RSs does not include a threshold number of CSI-RSs.  
Davydov teaches refraining from updating the CSI report based at least in part on a determination that the second subset of CSI-RSs does not include a threshold number of CSI-RSs (if the UE is configured with PMI/RI reporting and number of CSI-RS ports is greater than one, or PUCCH CSI reporting modes 1-0 or 2-0 if the UE is configured without PMI/RI reporting or number of CSI-RS ports is equal to one.  The wireless device (e.g., UE 102) may make a determination on the CSI reports to keep and transmit and which CSI reports to drop or discard.  Para. 37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davydov with the teachings of Oteri in view of Kakishima since Davydov provides a technique for process that employs a parameter for discarding CSI reports, which can be introduced into the system of Oteri in view of Kakishima to ensure unnecessary information is discarded to avoid any waste of network resources.  

In regard to Claim 21, as presented in the rejection of Claim 16, Oteri in view of Kakishima teaches a UE.  
Oteri fails to teach the CSI report is dropped based at least in part on a determination that the second subset of CSI-RSs does not include a threshold number of CSI-RSs.  
Davydov teaches the CSI report is dropped based at least in part on a determination that the second subset of CSI-RSs does not include a threshold number of CSI-RSs (if the UE is configured with PMI/RI reporting and number of CSI-RS ports is greater than one, or PUCCH CSI reporting modes 1-0 or 2-0 if the UE is configured without PMI/RI reporting or number of CSI-RS ports is equal to one.  The wireless device (e.g., UE 102) may make a determination on the CSI reports to keep and transmit and which CSI reports to drop or discard.  Para. 37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davydov with the teachings of Oteri in view of Kakishima since Davydov provides a technique for process that employs a parameter for discarding CSI reports, which can be introduced into the system of Oteri in view of Kakishima to ensure unnecessary information is discarded to avoid any waste of network resources.  

In regard to Claim 22, as presented in the rejection of Claim 16, Oteri in view of Kakishima teaches a UE.  
Oteri fails to teach the one or more processors are further configured to refrain from updating the CSI report based at least in part on a determination that the second subset of CSI-RSs does not include a threshold number of CSI-RSs.  
Davydov teaches the one or more processors are further configured to refrain from updating the CSI report based at least in part on a determination that the second subset of CSI-RSs does not include a threshold number of CSI-RSs (if the UE is configured with PMI/RI reporting and number of CSI-RS ports is greater than one, or PUCCH CSI reporting modes 1-0 or 2-0 if the UE is configured without PMI/RI reporting or number of CSI-RS ports is equal to one.  The wireless device (e.g., UE 102) may make a determination on the CSI reports to keep and transmit and which CSI reports to drop or discard.  Para. 37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davydov with the teachings of Oteri in view of Kakishima since Davydov provides a technique for process that employs a parameter for discarding CSI reports, which can be introduced into the system of Oteri in view of Kakishima to ensure unnecessary information is discarded to avoid any waste of network resources.  


Claims 8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oteri in view of Kakishima, Tsai, and further in view of Dalsgaard et al. (Pub. No.: US 20190313324 A1), hereafter referred to as Dalsgaard.  
In regard to Claim 8, as presented in the rejection of Claim 1, Oteri in view of Kakishima teaches a method.  
Oteri fails to teach determining that the UE cannot measure the first subset of CSI-RSs based at least in part on at least one of: configuration or reconfiguration of the CSI report, activation of a serving cell, a change in bandwidth part, activation of semi-persistent CSI, or a discontinuous reception (DRX) cycle configuration
Dalsgaard teaches determining that the UE cannot measure the first subset of CSI-RSs based at least in part on at least one of: configuration or reconfiguration of the CSI report, activation of a serving cell, a change in bandwidth part, activation of semi-persistent CSI, or a discontinuous reception (DRX) cycle configuration (if the UE DRX is 640 ms and the UE misses DRS during two consecutive DMTC/DTxW periods there may be a gap in cell detection and measurement of 1920 ms, Para. 15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dalsgaard with the teachings of Oteri in view of Kakishima since Dalsgaard provides a technique for compensating in cases that DRX prevents reference signal detection for an extended interval of time, which can be introduced into the system of Oteri in view of Kakishima to permit sufficient processing to be taken to prevent DRX times have a reduced effect on accurate channel measurements.  

In regard to Claim 23, as presented in the rejection of Claim 16, Oteri in view of Kakishima teaches a UE.  
Oteri fails to teach determine that the UE cannot measure the first subset of CSI-RSs based at least in part on at least one of: configuration or reconfiguration of the CSI report, activation of a serving cell, a change in bandwidth part, activation of semi-persistent CSI, or a discontinuous reception (DRX) cycle configuration.  
Davydov teaches determine that the UE cannot measure the first subset of CSI-RSs based at least in part on at least one of: configuration or reconfiguration of the CSI report, activation of a serving cell, a change in bandwidth part, activation of semi-persistent CSI, or a discontinuous reception (DRX) cycle configuration (if the UE DRX is 640 ms and the UE misses DRS during two consecutive DMTC/DTxW periods there may be a gap in cell detection and measurement of 1920 ms, Para. 15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dalsgaard with the teachings of Oteri in view of Kakishima since Dalsgaard provides a technique for compensating in cases that DRX prevents reference signal detection for an extended interval of time, which can be introduced into the system of Oteri in view of Kakishima to permit sufficient processing to be taken to prevent DRX times have a reduced effect on accurate channel measurements.  


Claims 9-13 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oteri in view of Kakishima, Tsai, and further in view of Baligh et al. (Pub. No.: US 20170331645 A1), hereafter referred to as Baligh.  
	In regard to Claim 9, as presented in the rejection of Claim 1, Oteri in view of Kakishima teaches a method.  
Oteri fails to teach the set of CSI-RSs, to be measured by the UE for deriving CSI, span across multiple non-adjacent symbols associated with a single CSI-RS transmission occasion.  
Baligh teaches the set of CSI-RSs, to be measured by the UE for deriving CSI, span across multiple non-adjacent symbols associated with a single CSI-RS transmission occasion (transmitting a CSI-RS sequence using an NxK CSI-RS resource, the NxK CSI-RS resource comprising N adjacent or non-adjacent OFDM symbols by K adjacent or non-adjacent PRBs, Para. 208, FIG. 25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davydov with the teachings of Oteri in view of Kakishima since Davydov provides a technique for process that employs a parameter for discarding CSI reports, which can be introduced into the system of Oteri in view of Kakishima to ensure unnecessary information is discarded to avoid any waste of network resources.  

In regard to Claim 10, as presented in the rejection of Claim 1, Oteri in view of Kakishima teaches a method.  
Oteri fails to teach the CSI report is transmitted based at least in part on a determination that the second subset of CSI-RSs includes CSI-RSs in a threshold number of non-adjacent symbols.  
Baligh teaches the CSI report is transmitted based at least in part on a determination that the second subset of CSI-RSs includes CSI-RSs in a threshold number of non-adjacent symbols (transmitting a CSI-RS sequence using an NxK CSI-RS resource, the NxK CSI-RS resource comprising N adjacent or non-adjacent OFDM symbols by K adjacent or non-adjacent PRBs, Para. 208, FIG. 25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davydov with the teachings of Oteri in view of Kakishima since Davydov provides a technique for process that employs a parameter for discarding CSI reports, which can be introduced into the system of Oteri in view of Kakishima to ensure unnecessary information is discarded to avoid any waste of network resources.  

In regard to Claim 11, as presented in the rejection of Claim 1, Oteri in view of Kakishima teaches a method.  
Oteri fails to teach to be measured by the UE for deriving CSI, includes multiple one-symbol CSI-RS transmission occasions that occur in non-adjacent symbols.  
Baligh teaches to be measured by the UE for deriving CSI, includes multiple one-symbol CSI-RS transmission occasions that occur in non-adjacent symbols (transmitting a CSI-RS sequence using an NxK CSI-RS resource, the NxK CSI-RS resource comprising N adjacent or non-adjacent OFDM symbols by K adjacent or non-adjacent PRBs, Para. 208, FIG. 25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davydov with the teachings of Oteri in view of Kakishima since Davydov provides a technique for process that employs a parameter for discarding CSI reports, which can be introduced into the system of Oteri in view of Kakishima to ensure unnecessary information is discarded to avoid any waste of network resources.  

In regard to Claim 12, as presented in the rejection of Claim 1, Oteri in view of Kakishima teaches a method.  
Oteri fails to teach the CSI report is transmitted based at least in part on a determination that the second subset of CSI-RSs includes a threshold number of one-symbol CSI-RS transmission occasions.  
Baligh teaches the CSI report is transmitted based at least in part on a determination that the second subset of CSI-RSs includes a threshold number of one-symbol CSI-RS transmission occasions (transmitting a CSI-RS sequence using an NxK CSI-RS resource, the NxK CSI-RS resource comprising N adjacent or non-adjacent OFDM symbols by K adjacent or non-adjacent PRBs, Para. 208, FIG. 25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davydov with the teachings of Oteri in view of Kakishima since Davydov provides a technique for process that employs a parameter for discarding CSI reports, which can be introduced into the system of Oteri in view of Kakishima to ensure unnecessary information is discarded to avoid any waste of network resources.  

In regard to Claim 13, as presented in the rejection of Claim 1, Oteri in view of Kakishima teaches a method.  
Oteri fails to teach detecting at least one of a CSI report configuration, a CSI report reconfiguration, a serving cell activation, a bandwidth part change, or an activation of semi-persistent CSI; and transmitting the CSI report based at least in part on the detection and further based at least in part on a determination that the second subset of CSI-RSs includes a threshold number of CSI-RSs that are received within a CSI reference resource interval associated with the CSI report.  
Baligh teaches detecting at least one of a CSI report configuration, a CSI report reconfiguration, a serving cell activation, a bandwidth part change, or an activation of semi-persistent CSI; and transmitting the CSI report based at least in part on the detection and further based at least in part on a determination that the second subset of CSI-RSs includes a threshold number of CSI-RSs that are received within a CSI reference resource interval associated with the CSI report (transmitting a CSI-RS sequence using an NxK CSI-RS resource, the NxK CSI-RS resource comprising N adjacent or non-adjacent OFDM symbols by K adjacent or non-adjacent PRBs, Para. 208, FIG. 25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davydov with the teachings of Oteri in view of Kakishima since Davydov provides a technique for process that employs a parameter for discarding CSI reports, which can be introduced into the system of Oteri in view of Kakishima to ensure unnecessary information is discarded to avoid any waste of network resources.  

In regard to Claim 24, as presented in the rejection of Claim 16, Oteri in view of Kakishima teaches a UE.  
Oteri fails to teach the set of CSI-RSs, to be measured by the UE for deriving CSI, span across multiple non-adjacent symbols associated with a single CSI- RS transmission occasion, and wherein the CSI report is transmitted based at least in part on a determination that the second subset of CSI-RSs includes CSI-RSs in a threshold number of non-adjacent symbols.  
Baligh teaches the set of CSI-RSs, to be measured by the UE for deriving CSI, span across multiple non-adjacent symbols associated with a single CSI- RS transmission occasion, and wherein the CSI report is transmitted based at least in part on a determination that the second subset of CSI-RSs includes CSI-RSs in a threshold number of non-adjacent symbols (transmitting a CSI-RS sequence using an NxK CSI-RS resource, the NxK CSI-RS resource comprising N adjacent or non-adjacent OFDM symbols by K adjacent or non-adjacent PRBs, Para. 208, FIG. 25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davydov with the teachings of Oteri in view of Kakishima since Davydov provides a technique for process that employs a parameter for discarding CSI reports, which can be introduced into the system of Oteri in view of Kakishima to ensure unnecessary information is discarded to avoid any waste of network resources.  

In regard to Claim 25, as presented in the rejection of Claim 16, Oteri in view of Kakishima teaches a UE.  
Oteri fails to teach the set of CSI-RSs, to be measured by the UE for deriving CSI, includes multiple one-symbol CSI-RS transmission occasions that occur in non-adjacent symbols, and wherein the CSI report is transmitted based at least in part on a determination that the second subset of CSI-RSs includes a threshold number of one-symbol CSI-RS transmission occasions.  
Baligh teaches the set of CSI-RSs, to be measured by the UE for deriving CSI, includes multiple one-symbol CSI-RS transmission occasions that occur in non-adjacent symbols, and wherein the CSI report is transmitted based at least in part on a determination that the second subset of CSI-RSs includes a threshold number of one-symbol CSI-RS transmission occasions (transmitting a CSI-RS sequence using an NxK CSI-RS resource, the NxK CSI-RS resource comprising N adjacent or non-adjacent OFDM symbols by K adjacent or non-adjacent PRBs, Para. 208, FIG. 25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davydov with the teachings of Oteri in view of Kakishima since Davydov provides a technique for process that employs a parameter for discarding CSI reports, which can be introduced into the system of Oteri in view of Kakishima to ensure unnecessary information is discarded to avoid any waste of network resources.  

In regard to Claim 26, as presented in the rejection of Claim 16, Oteri in view of Kakishima teaches a UE.  
Oteri fails to teach the one or more processors are further configured to: detect at least one of a CSI report configuration, a CSI report reconfiguration, a serving cell activation, a bandwidth part change, or an activation of semi-persistent CSI; and transmit the CSI report based at least in part on the detection and further based at least in part on a determination that the second subset of CSI-RSs includes a threshold number of CSI-RSs that are received within a CSI reference resource interval associated with the CSI report.  
Baligh teaches the one or more processors are further configured to: detect at least one of a CSI report configuration, a CSI report reconfiguration, a serving cell activation, a bandwidth part change, or an activation of semi-persistent CSI; and transmit the CSI report based at least in part on the detection and further based at least in part on a determination that the second subset of CSI-RSs includes a threshold number of CSI-RSs that are received within a CSI reference resource interval associated with the CSI report (transmitting a CSI-RS sequence using an NxK CSI-RS resource, the NxK CSI-RS resource comprising N adjacent or non-adjacent OFDM symbols by K adjacent or non-adjacent PRBs, Para. 208, FIG. 25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Davydov with the teachings of Oteri in view of Kakishima since Davydov provides a technique for process that employs a parameter for discarding CSI reports, which can be introduced into the system of Oteri in view of Kakishima to ensure unnecessary information is discarded to avoid any waste of network resources.  


Claims 14-15 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oteri in view of Kakishima, Tsai, and further in view of Elbwart et al. (Pub. No.: US 20170250781 A1), hereafter referred to as Elbwart.  
	In regard to Claim 14, as presented in the rejection of Claim 1, Oteri in view of Kakishima teaches a method.  
Oteri fails to teach the CSI report is transmitted based at least in part on a determination that the second subset of CSI-RSs includes a threshold number of CSI-RSs that are received during a discontinuous reception (DRX) active time within a CSI reference resource interval associated with the CSI report.  
	Elbwart teaches the CSI report is transmitted based at least in part on a determination that the second subset of CSI-RSs includes a threshold number of CSI-RSs that are received during a discontinuous reception (DRX) active time within a CSI reference resource interval associated with the CSI report (In the time domain, it is desirable to minimize the number of subframes containing CSI-RS, so that a UE can estimate the CSI for different antenna ports and even different cells with minimum wake-up duty calycle when the UE is in Discontinuous Reception (DRX) mode, Para. 94).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elbwart with the teachings of Oteri in view of Kakishima since Elbwart provides a technique for employing CSI-RS with respect to discontinuous reception, which can be introduced into the system of Oteri in view of Kakishima to permit flexible timing for processing resources related to changes in communication activities.  

In regard to Claim 15, as presented in the rejection of Claim 1, Oteri in view of Kakishima teaches a method.  
Oteri fails to teach the CSI report is transmitted based at least in part on a determination that the second subset of CSI-RSs includes a threshold number of latest-occurring CSI-RSs that occur during a discontinuous reception (DRX) active time.  
	Elbwart teaches the CSI report is transmitted based at least in part on a determination that the second subset of CSI-RSs includes a threshold number of latest-occurring CSI-RSs that occur during a discontinuous reception (DRX) active time (In the time domain, it is desirable to minimize the number of subframes containing CSI-RS, so that a UE can estimate the CSI for different antenna ports and even different cells with minimum wake-up duty calycle when the UE is in Discontinuous Reception (DRX) mode, Para. 94).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elbwart with the teachings of Oteri in view of Kakishima since Elbwart provides a technique for employing CSI-RS with respect to discontinuous reception, which can be introduced into the system of Oteri in view of Kakishima to permit flexible timing for processing resources related to changes in communication activities.  

In regard to Claim 27, as presented in the rejection of Claim 16, Oteri in view of Kakishima teaches a UE.  
Oteri fails to teach the CSI report is transmitted based at least in part on a determination that the second subset of CSI-RSs includes a threshold number of CSI-RSs that are received during a discontinuous reception (DRX) active time within a CSI reference resource interval associated with the CSI report.  
	Elbwart teaches the CSI report is transmitted based at least in part on a determination that the second subset of CSI-RSs includes a threshold number of CSI-RSs that are received during a discontinuous reception (DRX) active time within a CSI reference resource interval associated with the CSI report (In the time domain, it is desirable to minimize the number of subframes containing CSI-RS, so that a UE can estimate the CSI for different antenna ports and even different cells with minimum wake-up duty calycle when the UE is in Discontinuous Reception (DRX) mode, Para. 94).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elbwart with the teachings of Oteri in view of Kakishima since Elbwart provides a technique for employing CSI-RS with respect to discontinuous reception, which can be introduced into the system of Oteri in view of Kakishima to permit flexible timing for processing resources related to changes in communication activities.  

In regard to Claim 28, as presented in the rejection of Claim 16, Oteri in view of Kakishima teaches a UE.  
Oteri fails to teach the CSI report is transmitted based at least in part on a determination that the second subset of CSI-RSs includes a threshold number of latest-occurring CSI-RSs that occur during a discontinuous reception (DRX) active time.  
	Elbwart teaches the CSI report is transmitted based at least in part on a determination that the second subset of CSI-RSs includes a threshold number of latest-occurring CSI-RSs that occur during a discontinuous reception (DRX) active time (In the time domain, it is desirable to minimize the number of subframes containing CSI-RS, so that a UE can estimate the CSI for different antenna ports and even different cells with minimum wake-up duty calycle when the UE is in Discontinuous Reception (DRX) mode, Para. 94).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elbwart with the teachings of Oteri in view of Kakishima since Elbwart provides a technique for employing CSI-RS with respect to discontinuous reception, which can be introduced into the system of Oteri in view of Kakishima to permit flexible timing for processing resources related to changes in communication activities.  


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103
	The Remarks present on page 16 that argument that Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of claims 1, 16, 29, and 30 under 35 U.S.C. § 103 based on OTERI and KAKISHIMA.  This argument is not persuasive.  The limitations introduced by amendment into Claims 1, 16, 29 and 30, which are not taught by Oteri and Kakishima, are taught by Tsai et al. (Pub. No.: US 20210076445 A1).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Park et al. (Pub. No.: US 20200112359 A1) teaches determining that the UE cannot measure a first subset of CSI-RSs based at least in part on at least one of: puncturing of at least one CSI-RS of the first subset of CSI-RSs (RE(s) of CSI-RS is/are punctured for partially at least one narrow band (e.g., subband(s)) for the wideband (e.g., full band) (hereinafter, the punctured CSI-RS RE(s) is/are referred to as “missed CSI-RS RE(s)”), Para. 162).  
Yu (Pub. No.: US 20160198024 A1) teaches determining that the UE cannot measure a first subset of CSI-RSs based at least in part on at least one of: a collision between at least one CSI-RS, of the first subset of CSI-RSs, and another communication (if the CSI-RS transmission collides with transmission of a PBCH, a synchronization channel, or an SIB 1, the CSI-RS transmission cannot be performed in subframes for transmitting the PBCH, Para. 460).  

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
7-30-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477